Citation Nr: 0716610	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  96-02 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hemorrhoids for the period from October 18, 1994, 
to April 15, 2004, and in excess of 20 percent from April 16, 
2004.

2.  Entitlement to an initial compensable evaluation for 
bilateral inguinal hernias.

3.  Entitlement to an increased evaluation for hypertensive 
heart disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1987.

This matter arose before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which had, among other things, granted service connection for 
hemorrhoids and bilateral inguinal hernias, assigning 
noncompensable initial ratings for each disability.  During 
the course of the appeal, the evaluation assigned for the 
hemorrhoids was increased to 10 percent; however, the veteran 
has continued his appeal, requesting that a greater 
evaluation be assigned.  In July 2003, the Board remanded 
these issues for additional development.  After the requested 
development was completed, the evaluation assigned for the 
hemorrhoids was increased to 20 percent, effective April 16, 
2004.

This appeal also arose from a March 1999 rating action which 
confirmed and continued the 30 percent evaluation assigned 
for the veteran's hypertensive heart disease.  In September 
2005, the case was again remanded by the Board so that a 
hearing could be scheduled.  In January 2006, the veteran 
testified before the undersigned Veterans Law Judge at a 
Travel Board hearing conducted at the RO.  In April 2006, the 
case was again remanded by the Board for additional 
evidentiary development.  The case is before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  From October 1994 through April 16, 2004, the veteran's 
hemorrhoids were manifested by pain and some bleeding on 
defecation, with no evidence of persistent bleeding with 
secondary anemia or fissures.

2.  From April 16, 2004, the veteran's hemorrhoids have been 
manifested by persistent bleeding, with no evidence of 
impairment of sphincter control requiring the wearing of a 
pad, moderate reduction of the lumen or moderate constant 
leakage, or moderate, persistent or frequently recurring 
prolapse of the rectum.

3.  The veteran's bilateral inguinal hernias have been 
manifested by no evidence of recurrence of the hernias.

4.  The veteran's hypertensive heart disease has been 
manifested by some shortness of breath on activity, some 
dull, squeezing chest pain, chronic fatigue, and some 
dizziness on bending over, with no evidence of congestive 
heart failure, a workload of 3 METs but not greater than 5 
METs, and no evidence of left ventricular dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids from October 28, 1994, through April 16, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 U.S.C.A. §§ 3.159, 
3.321, 4.1, 4.2, 4.7, Diagnostic Code (DC) 7336 (2004).

2.  The criteria for an evaluation in excess of 20 percent 
for hemorrhoids from April 16, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 U.S.C.A. §§ 3.159, 3.321, 4.1, 4.2, 4.7, DCs 7332, 
7333, 7334, 7336 (2006).

3.  The criteria for a compensable evaluation for bilateral 
inguinal hernias have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 U.S.C.A. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, DC 7338 (2006).

4.  The criteria for an evaluation in excess of 30 percent 
for hypertensive heart disease have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 U.S.C.A. §§ 3.159, 3.321, 4.1, 4.2, 4.7, DC 7007 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In March 2004 and May and July 2006 letters, the RO informed 
the veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  He was told what evidence was needed to substantiate 
his claims, to include what evidence and information VA would 
obtain in his behalf and what information and evidence he 
could submit.  He was told to submit any evidence relevant to 
his claims.

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
December 2004 and October 2006 SSOC's were issued, each of 
which provided the veteran with an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board notes that, in the correspondence mailed in 
May 2006, the veteran was provided with the provisions of the 
Dingess case.


II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Hemorrhoids

The relevant evidence of record includes a May 1993 VA 
examination, during which the veteran's hemorrhoids were not 
examined.  Another VA examination was performed during June 
and July 1997.  There was an external hemorrhoidal tag, and 
palpation showed no rectal masses.  The examination found 
internal hemorrhoids which bled easily.  These prolapsed and 
returned to the anal canal spontaneously.  The diagnosis was 
symptomatic hemorrhoids.

VA re-examined the veteran in April 2004.  He stated that he 
had pain with defecation, as well as some intermittent 
bleeding.  He obtained some relief with Sitz baths.  His 
hemorrhoids prolapsed occasionally and reduced spontaneously.  
He denied any fecal incontinence or difficulty with sphincter 
control.  The objective examination showed a right lateral 
external hemorrhoid, hypopigmentation, and sentinel pile in 
the posterior midline, and increased sphincter tone.  He also 
had internal hemorrhoids.  The diagnoses were external 
hemorrhoids, non-thrombosed; and a grade II internal 
hemorrhoid.  VA treatment records from 2004 and 2005 
reflected no treatment for hemorrhoids.

The veteran testified before the undersigned in January 2006 
to he effect that the 20 percent evaluation assigned for his 
hemorrhoids should go back to 1994.  He commented that he had 
pain and almost daily bleeding.  He said that bowel movements 
hurt and that he had blood on these movements about 4 times a 
week.  He said surgery had never been recommended.

VA treatment records show that in January 2006 the veteran 
requested refills of his hemorrhoidal suppositories.  On 
February 3, 2006, he had bright red blood, likely related to 
his hemorrhoids.  In March 2006, he had a heme positive 
stool.

VA again examined the veteran in May 2006.  He stated that he 
had first developed hemorrhoids in 1976.  He described rectal 
bleeding 10 times over the past month.  He said that his 
bleeding had been much worse after he had started to take 
Coumadin for a blood clot in his leg.  He claimed a small 
amount of fecal incontinence three to four times a month, 
although he denied having to use a pad.  He denied rectal 
prolapse.  He stated that his stool was soft but that bowel 
movements still caused pain.  He said that when his 
hemorrhoids were painful he would use a Sitz bath.  The 
examination showed a non-thrombosed external hemorrhoid at 
5:00 o'clock.  There were no fissures, signs of anemia, or 
occasional bleeding.  There was also no evidence of fecal 
leakage.  The diagnosis was one external non-thrombosed 
hemorrhoid, with no prolapse and a normal lumen.  Fecal 
incontinence three to four times per month which did not 
require the wearing of a pad was also noted.

According to the applicable criteria, a noncompensable 
evaluation is assigned when there are mild or moderate 
hemorrhoids.  A 10 percent evaluation requires large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent 
evaluation requires hemorrhoids with persistent bleeding and 
with secondary anemia or fissures.  See 38 C.F.R. Part 4, DC 
7336.  A 30 percent evaluation could be awarded under DC 7332 
if there is impairment of sphincter control, with occasional 
involuntary bowel movements, necessitating the wearing of a 
pad.  Under DC 7333, a 30 percent evaluation is warranted 
when there is moderate reduction of the lumen or moderate 
constant leakage.  Under DC 7334, a 30 percent evaluation is 
warranted for moderate, persistent, or frequently recurring 
prolapse of the rectum.  

After a careful review of the evidence, the Board finds that 
entitlement to an evaluation in excess of 10 percent from 
October 28, 1994, through April 16, 2004, and in excess of 20 
percent on and after April 16, 2004, has not been 
established.  From October 28, 1994, through April 16, 2004, 
the evidence did not show the presence of persistent 
bleeding, with secondary anemia or fissures.  The relevant 
evidence, to include the VA examinations conducted in June to 
July 1997 and April 2004, showed that the veteran had a non-
thrombosed external hemorrhoid, as well as internal 
hemorrhoids.  However, there was no objective indication of 
persistent bleeding, to include anemia or fissures during 
that time.  Therefore, the Board finds that the 10 percent 
evaluation assigned during that period adequately compensated 
the veteran for the degree of impairment related to his 
hemorrhoids that was then present.  

The Board further finds that the 20 percent evaluation 
assigned from April 16, 2004, is adequate to compensate the 
veteran for the degree of disability demonstrated since that 
date.  The evidence does not show that his hemorrhoids have 
caused impairment of sphincter control requiring the wearing 
of a pad, moderate reduction of the lumen or moderate 
constant leakage, or moderate, persistent or frequently 
recurring prolapse of the rectum.  While the objective 
evidence of record does reflect some bleeding, as well as 
some reported fecal incontinence, the veteran has denied that 
he needs to wear a pad.  He also denied at the time of the 
May 2006 VA examination that he experienced rectal prolapse.  
The objective examination found no prolapse and also noted 
that the lumen was normal.  This evidence would not support 
the assignment of a 30 percent disability rating.

Thus, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent 
from October 28, 2004, through April 16, 2004, and for an 
evaluation in excess of 20 percent from April 16, 2004.


B.  Bilateral inguinal hernias

The relevant evidence of record includes a VA examination 
report from June to July 1997.  The veteran's abdomen showed 
no palpable masses or organs.  There were two well-healed 
herniorrhaphy scars bilaterally, without hernia recurrences 
or tenderness.  The diagnosis was well-healed herniorrhaphy.

In August 1999, the veteran sought VA treatment for sharp 
burning right groin pain, aggravated by bending over.  The 
objective examination found that the right inguinal area was 
nontender to palpation.  There were no palpable masses.

The veteran was afforded another VA examination in April 
2004.  He complained of bilateral intermittent pain, which 
was worse on the left than the right.  He was wearing a truss 
which he said significantly reduced his pain.  The pain was 
reportedly worse on bending over, urinating, and walking.  He 
also referred to intermittent swelling in the left groin.  
The objective examination demonstrated that the veteran's 
abdomen was soft, nontender, and nondistended, with a small 
reducible umbilical hernia.  There were bilateral groin 
incisions, which were well-healed.  The abdomen was nontender 
to palpation, with no evidence of recurrence of any hernias.  
The impression was status post bilateral inguinal hernia 
repair, with well-healed scars, no evidence of recurrence, 
but with intermittent pain, left greater than the right.  VA 
treatment records developed between 2004 and 2005 showed no 
complaints of or treatment for hernias.

In his testimony before the undersigned in January 2006, the 
veteran stated that he sometimes had pain, with the left 
being worse than the right.  He had been told that his 
hernias were stable.  He said that he wore a brace most of 
the time.  He also said that a hot bath would cause the 
burning to go away, although it did not affect the swelling.

VA re-examined the veteran in May 2006.  He said that he had 
had hernia surgery in 1985 after lifting a heavy object.  The 
pain had returned in 1994 without any inciting incident.  The 
left side was more painful than the right.  He had been 
issued a pressure belt that had helped somewhat with the 
discomfort; he used this device intermittently.  He commented 
he occasionally noticed a bump on the left and he wondered if 
the hernia had occurred.  The objective examination found no 
evidence of any hernia recurrence, although the examiner 
could not rule out a small bump as alleged by the veteran.

Under the applicable regulation, a noncompensable evaluation 
is warranted for hernias that are small, reducible, or are 
without true hernia protrusion, or which have not been 
operated on but which are remediable.  A 10 percent 
evaluation requires postoperative recurrent hernias, which 
are reducible and well-supported by a truss or belt.  A 30 
percent evaluation requires a small recurrent postoperative 
hernia, or one that is unoperated and irremediable and not 
well-supported by a truss, or is not readily reducible.  A 60 
percent evaluation requires hernias that are large, 
postoperative, recurrent, not well-supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  See 38 C.F.R. Part 4, DC 7338.

Upon careful review of the evidence of record, it is found 
that entitlement to a compensable evaluation for the 
veteran's bilateral inguinal hernia has not been established.  
While he appears to possibly have small hernias that are 
without true protrusion, there is no objective indication 
that he has postoperative recurrent hernias.  In fact, the 
May 2006 VA examiner could not find any evidence of hernia 
recurrence.  Moreover, there is no indication that the 
veteran has sought any treatment for recurrences of his 
hernias.  Therefore, the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
bilateral inguinal hernias.

C.  Hypertensive heart disease

The relevant evidence of record includes the June to July 
1997 VA examination of the veteran.  He stated that he had 
chest pain that radiated into the left arm.  He also noted 
shortness of breath.  The examination noted that the point of 
maximal impulse (PMI) was to the left of the midclavicular 
line in the 5th intercostal space.  There were no palpable 
thrills and no murmurs.  He also had a normal sinus rhythm.  
His blood pressure was 170/100 (sitting) and 180/122 
(standing).  The diagnosis was hypertension; cardiomegaly; 
and hypertensive and coronary artery disease.

EKG's performed on the veteran in November 1996, April and 
November 1997, and November 1998 showed left ventricular 
hypertrophy.  In November 1997, his ejection fraction was 60 
percent; it was 70 percent in November 1998.  A February 1999 
private hospital report showed mild cardiomegaly with left 
ventricular prominence.  There was no indication of 
congestive heart failure.  In May 1999, he was re-admitted to 
a private facility with complaints of chest pain and 
shortness of breath.  He was noted to have severe 
uncontrolled hypertension.  An EKG showed no acute changes.  
His heart displayed a regular rate and rhythm, with no 
murmurs or gallops.  He was again admitted in May 2000 for 
observation for chest pain and poorly controlled 
hypertension.  Testing showed cardiomegaly and malignant 
hypertension.  In September 2000 his estimated METs were 
reported as 7 but not greater than 10.

In September 2000, the veteran was afforded another VA 
examination.  He complained of some shortness of breath and 
fatigue, with occasional chest pain.  His heart showed S1-S2 
with large pounding heart sounds.  He had a grade II/VI 
systolic murmur, which did not radiate.  On moving, he did 
not have shortness of breath or chest pain.  The chest X-ray 
was normal.  His EKG showed a normal sinus rhythm.  He did 
not appear to have any ventricular or atrial hypertrophy.  
His hypertension was not controlled with medications.  A 
September 28, 2000, private lung ventilation perfusion scan 
showed cardiomegaly.

The veteran was re-examined by VA in August 2004.  He 
complained of chest pain, and said he had felt chest pressure 
for years, two to three times per week, both at rest and with 
exertion, associated with left arm numbness, shortness of 
breath, and some diaphoresis.  He said that he was limited to 
1/2 a mile walking (this would cause dyspnea).  The Thallium 
test showed a fixed anterolateral defect with normal wall 
motion and wall thickening.  He referred to two pillow 
orthopnea which was said to be longstanding.  He had an 
ejection fraction of 60 percent in July 2004.  The diagnosis 
was coronary artery disease, minimal disease, and negative 
functional study.  During 2004 and 2005, he was treated by VA 
for hypertension, with chest pain and a regular rate and 
rhythm.

At his January 2006 Travel Board hearing, the veteran 
testified that he was taking medication for his hypertension.  
He said that he had chest pain all the time.  He commented 
that he had been placed on light duty at work.  

In March 2006, the veteran's VA physician stated that the 
veteran was not able to exercise to a level of 3 METs 
required to do an exercise Thallium heart scan.  It was 
commented that this accounted for his dizziness and fatigue.

Additional VA treatment records from 2005 and 2006 were 
obtained and associated with the claims folder.  These 
reflected some difficulty controlling his hypertension.  In 
October 2005, he had complaints of chest pain after almost 
hitting a car.  He had taken nitroglycerin and the chest pain 
resolved.  In December 2005 and March 2006, his blood 
pressure was under more control and the cardiovascular 
examination was negative.  In April 2006, he had some 
dizziness and his blood pressure was noted to be too low. 

VA again examined the veteran in May 2006.  It was noted that 
he had suffered a myocardial infarction in 1999.  He had 
never been hospitalized for congestive heart failure and had 
never had any chest surgery.  He could walk 1/4 mile, before 
the onset of dyspnea and a dull squeezing chest pressure.  
The symptoms would abate with rest.  He could walk up 5 to 6 
flights of stairs before the onset of dyspnea.  He could 
handle all activities of daily living without symptoms.  His 
chest discomfort would resolve following the cessation of 
exercise and the ingestion of nitroglycerine.  He admitted to 
some fatigue, but he denied any dizziness or syncope.  He did 
have some dizziness in bending over.  The examination noted 
that the PMI was nondisplaced, there was no heave, and his 
heart displayed a regular rate and rhythm.  There was an 
early grade II/VI systolic murmur.  The diagnosis noted that 
the claims folder was consistent with left ventricular 
hypertrophy that was consistent with hypertension.  He seemed 
to develop dyspnea and angina with METs greater than 3; this 
was determined because normal walking (which required METs of 
3) caused the onset of dyspnea and occasional "angina" 
after 1/4 mile.  The examiner commented that numerous 
catheterizations and stress tests showed no cardiovascular 
disease.  He had a normal left ventricular ejection fraction.  
He exhibited no evidence of congestive heart failure.

According to the applicable criteria, a 30 percent disability 
evaluation for hypertensive heart disease is warranted when 
there is a workload of greater than 5 METs but not greater 
than 7 METs which results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram or on X-ray.  
A 60 percent evaluation requires more than one episode of 
acute congestive heart failure in the past year, or; workload 
greater than 3 METs but not greater than 5 METs which results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent evaluation requires chronic 
congestive heart failure, or; workload of 3 METs or less 
which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  See 38 C.F.R. Part 4, DC 
7007 (2006).

After a careful review of the evidence, it is found that 
entitlement to an evaluation in excess of 30 percent for the 
veteran's hypertensive heart disease is not shown.  This 
evidence does not show more than one episode of acute 
congestive heart failure in the past year, or; workload 
greater than 3 METs but not greater than 5 METs which results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  The objective evidence did not show that the 
veteran had ever been found to have congestive heart failure.  
His left ventricular ejection fraction was also normal.  The 
evidence also showed that he had METs of at least 3 but not 
greater than 5.  Clearly, this evidence does not indicate 
that the criteria for a 60 percent disability have been met.  
As a consequence, the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 30 
percent for the hypertensive heart disease.

D.  Extraschedular evaluations

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

While the veteran has noted that he has placed on light duty 
at work, he is still employed.  There is also no objective 
indication that his disorders have required frequent periods 
of hospitalization for treatment.  Therefore, the Board finds 
no exceptional circumstances in this case that would warrant 
referral for consideration of extraschedular evaluations.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for hemorrhoids, for the period from October 18, 1994, to 
April 15, 2004, and in excess of 20 percent, effective April 
16, 2004, is denied.

Entitlement to an initial compensable evaluation for 
bilateral inguinal hernias is denied.

Entitlement to an increased evaluation for hypertensive heart 
disease, currently evaluated as 30 percent disabling, is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


